Citation Nr: 0304735	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-49 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to a compensable rating for the residuals of 
a right fourth finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The evidence of record indicates that in correspondence dated 
in November 1996 the appellant requested a personal hearing 
before a VA hearing officer.  Records do not indicate the 
appellant has been provided a hearing.  In correspondence 
dated in February 2003 his service representative reiterated 
the request for a personal hearing and provided a new address 
for the appellant.  It is a basic principle of veterans' law 
that a claimant is entitled to a hearing upon request.  
38 C.F.R. § 3.103(c) (2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
personal hearing at the RO as soon as it 
may be feasible.  The appellant should be 
asked to submit any other information, 
evidence, or arguments pertinent to his 
appeal at that time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




